                   Case 2:19-cv-01911-MJP Document 30 Filed 11/05/20 Page 1 of 2




 1                                                        THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9   THE POKÉMON COMPANY                                  No. 19-cv-1911MJP
     INTERNATIONAL, INC., a Delaware
10   corporation,                                         DECLARATION OF HOLLY M.
                                                          SIMPKINS IN SUPPORT OF PLAINTIFF’S
11                            Plaintiff,                  MOTION FOR LEAVE TO FILE SECOND
                                                          AMENDED COMPLAINT
12            v.
13   BRYAN GARCIA CRUZ, an individual,
14                            Defendant.
15

16            I, Holly M. Simpkins, declare as follows:
17            1.       I am an attorney licensed to practice law before the courts of the State of
18   Washington. I am a Partner at Perkins Coie LLP, and counsel in this action for Plaintiff, The
19   Pokémon Company International, Inc. (“TPCi”). I submit this declaration in support of TPCi’s
20   Motion for Leave to File Second Amended Complaint. I have personal knowledge of the facts
21   stated herein and, if called upon, could and would testify competently thereto under oath.
22            2.       Since Mr. Garcia returned the waiver of service, TPCi has continued its
23   investigation focusing on determining the identities and roles of others that were involved in the
24   leaks.
25            3.       As a result of that continued investigation, TPCi recently received information
26   regarding Mr. Andino’s role in leaking pictures of the Strategy Guide.

      SIMPKINS DECL. ISO MOTION FOR                                                Perkins Coie LLP
      LEAVE TO FILE SECOND AMENDED                                           1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
      COMPLAINT (No. 19-cv-1911MJP) – 1                                          Phone: 206.359.8000
     150032161.2                                                                  Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 30 Filed 11/05/20 Page 2 of 2




 1            4.       Attached hereto as Exhibit 1 is a copy of TPCi’s proposed Second Amended
 2   Complaint with the new allegations reflected in redline.
 3

 4            I declare under penalty of perjury under the laws of the United States that the foregoing is
 5   true and correct.
 6

 7            Executed on this 5th day of November, 2020.
 8
                                                        s/ Holly M. Simpkins
 9                                                      Holly M. Simpkins

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      SIMPKINS DECL. ISO MOTION FOR                                              Perkins Coie LLP
      LEAVE TO FILE SECOND AMENDED                                         1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      COMPLAINT (No. 2:19-cv-1911MJP) – 2                                      Phone: 206.359.8000
     150032161.2                                                                Fax: 206.359.9000
